MEMORANDUM**
Christina L. Petteruti appeals pro se the district court’s summary judgment in favor of defendants in her medical malpractice action filed pursuant to the Federal Tort Claims Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Winter v. United States, 244 F.3d 1088, 1090 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment on the ground that Petteruti failed to timely file her administrative claim with the Air Force. See id. It is undisputed that in July 1996, in response to an inquiry from Petteruti, the Chief of David Grant Medical Center wrote Petter*118uti a letter clearly addressing Petteruti’s concerns that she had Hepatitis B, and had contracted it from a vaccination. Thus, the evidence shows that as early as July 1996, Petteruti knew or had suspicions about her injury and its probable cause. Petteruti filed her administrative claim in February 1999, seven months beyond the statute of limitations, and therefore her tort claim is time-barred. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.